FILED
                             NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QUINCY SIMS,                                     No. 10-17731

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01893-LKK-
                                                 DAD
  v.

D. RIOS; et al.,                                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Quincy Sims, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A, Resnick v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed the action because Sims’ allegations

that defendants violated prison regulations and his procedural due process rights

when they unassigned him from the rehabilitation program and transferred him to

another institution do not provide a cause of action under § 1983. See Meachum v.

Fano, 427 U.S. 215, 225-27 (1976) (no liberty interest in being housed at a

particular institution); Coakley v. Murphy, 884 F.2d 1218, 1221 (9th Cir. 1989) (no

constitutional right to rehabilitation); see also Galen v. County of Los Angeles, 477

F.3d 652, 662 (9th Cir. 2007) (§ 1983 does not provide a cause of action for

violations of state law).

      We do not consider Sims’ Eighth Amendment claim raised for the first time

on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Sims’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-17731